Citation Nr: 1815915	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-58 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been receive d to reopen the claim of entitlement to compensation for a left eye disability pursuant to 38 U.S.C. § 1151.

2.  Whether new and material evidence has been receive d to reopen the claim of entitlement to compensation for dysphagia pursuant to 38 U.S.C. § 1151.

3.  Entitlement to compensation for a left eye disability pursuant to 38 U.S.C. § 1151.

4.  Entitlement to compensation for dysphagia pursuant to 38 U.S.C. § 1151.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to November 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2018, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to compensation pursuant to 38 U.S.C. § 1151 for a left eye disability and dysphagia are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2014 rating decision, the RO denied compensation pursuant to 38 U.S.C. § 1151 for a left eye disability and dysphagia; although the Veteran was notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies. 

2.  New evidence has been associated with the record since the October 2014 denial of the claim for compensation for a left eye disability pursuant to 38 U.S.C. § 1151 and raises a reasonable possibility of substantiating the claim.

3. New evidence has been associated with the record since the October 2014 denial of the claim for compensation for dysphagia pursuant to 38 U.S.C. § 1151 and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2014 rating decision, in which the RO denied compensation pursuant to 38 U.S.C. § 1151 for a left eye disability and dysphagia, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2  As, pertinent to the claim for compensation for a left eye disability pursuant to 38 U.S.C. § 1151, evidence received since the RO's October 2014 rating decision is new and material and the requirements for reopening the claim are met.  38 U.S.C. §, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  As, pertinent to the claim for compensation for dysphagia pursuant to 38 U.S.C. § 1151, evidence received since the RO's October 2014 rating decision is new and material and the requirements for reopening the claim are met.  38 U.S.C. §, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Considerations

VA has a duty to notify and assist a claimant in developing a claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Given the Board's favorable disposition of the application to reopen the claims for compensation pursuant to 38 U.S.C. § 1151 for a left eye disability and dysphagia, the Board finds that all notification and development actions needed to fairly adjudicate these matters has been accomplished.
II.  Request to Reopen Service Connection Claims

The Veteran originally filed a claim for entitlement to compensation for a left eye disability pursuant to 38 U.S.C. § 1151 in September 2013 and a claim for entitlement to compensation for dysphagia  pursuant to 38 U.S.C. § 1151 in October 2013.  In an October 2014 rating decision , the RO denied the claims for compensation for a left eye disability and dysphagia pursuant to 38 U.S.C. § 1151.  The basis for the denials was that the left eye disorder worsened as result of natural progress and not VA medical services and the evidence failed to establish that VA medical servies were the proximate cause of the dysphagia.  The evidence of record at the time of the October 2014 rating decision consisted of service treatment records, VA treatment records from Lebanon VA Medical Center from October 2005 through October 2014 and VA examinations dated in September 2014. 

The Veteran was notified of this determination in October 2014, but he did not initiate an appeal with respect to the claims.  Thus, the October 2014 decision is final, and is not subject to reconsideration on the same factual basis.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).

Moreover, in this case, no exception to finality applies.  The record does not reflect that new and material evidence was received during the one year appeal period following the notice of the October 2014 rating decision.  38 C.F.R. § 3.156(b) (2017).  Furthermore, no additional, relevant service records, warranting reconsideration of the claim, was received at any time thereafter.  See 38 C.F.R. § 3.156(b), (c).  The RO's October 2014 denial is therefore final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran filed the current claim for entitlement to compensation for a left eye disability and dysphagia pursuant to 38 U.S.C. § 1151 in January 2015.  Generally, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  . For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13  (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Id. at 118, 124 (Lance, J. concurring).

The relevant evidence of record received since the October 2014 rating decision includes a December 2015 private treatment record, VA treatment records, lay statements, and the transcript of a January 2018 video conference Board hearing.  This evidence is new in that it was not of record at the time of the October 2014 rating decision.  Furthermore, in a December 2015 private treatment record the Veteran physician determined that regarding the Veteran's dysphagia, there is posterior pharyngeal prominence on laryngoscopy likely from hardware and this confirms what the Veteran felt was the issue.  The Veteran also provided lay testimony with respect to why there was carelessness or negligence with respect to the cataract surgery conducted at the Lebanon VA Medical Center.  Thus, the additional evidence is neither cumulative nor redundant of the evidence of record in October 2014 and it raises a reasonable possibility of substantiating the Veteran's claim by suggesting that the Veteran has an additional disability, dysphagia, as result of the cervical spine  surgery and placement of the hardware in January 2011 and indicating that there may have been negligence in the development of chronic iritis in the left eye as a result of the 2003 cataract surgery.  Accordingly, the evidence is considered to be both new and material and, thus, sufficient to reopen the previously denied claims for compensation for a left eye disability and dysphagia pursuant to 38 U.S.C. § 1151.  See 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence to reopen the claim for compensation pursuant to 38 U.S.C. § 1151 for a left eye injury has been received, to this extent only, the appeal as to this matter is granted.

As new and material evidence to reopen the claim for compensation pursuant to 38 U.S.C. § 1151 for dysphagia has been received, to this extent only, the appeal as to this matter is granted.


REMAND

The Board's review of the claims file reveals that further action on the reopened claims is warranted.

With respect to the Veteran's claim for compensation pursuant to 38 U.S.C. § 1151 for a left eye disorder, a review of the claims file reflects that a copy of the operative report for left eye cataracts surgery conducted at the Lebanon VA Medical Center in May 2003 and a copy of the Veteran's informed consent for the May 2003 surgery are not associated with the claims file.  Accordingly, a remand is necessary to obtain these outstanding treatment records.  

The Veteran underwent a VA examination in September 2014.  The examiner determined that the Veteran's current symptoms and treatment for conditions in the left eye are at least as likely as not due to the VA treatment at issue.  However, he determined that the conditions are well known possible complications of cataract surgery and are not due to careless, negligence, lack of skill or similar incidence.  The conditions were diagnosed and treated timely and appropriately.  The Board finds that the examiner did not provide an adequate explanation as to why the additional disability was not due to careless, negligence, lack of skill, or similar incidence.  Accordingly, another VA medical opinion should be obtained.  

Regarding the Veteran's claim for compensation pursuant to 38 U.S.C. § 1151 for dysphagia, the Board observes that a VA neurosurgeon at the Coatesville VA Medical Center referred the Veteran to Lancaster General Hospital for cervical surgery that was conducted by the VA neurosurgeon in January 2011.  

The Board notes that a claim for compensation under 38 U.S.C. § 1151 must, as a threshold matter, be based on treatment or care "provided by VA," which is further defined as services that were either provided by a VA employee or performed in a VA facility.  38 U.S.C. § 1151 (a)(1).  The implementing regulation, 38 C.F.R. § 3.361(f), further provides that treatment or care furnished either (a) under a contract made under 38 U.S.C. § 1703 (authorizing VA to contract with a non-VA provider for medical service to veterans when VA is not capable of furnishing the care required) or (b) under 38 U.S.C. § 8153 (concerning sharing of health-care resources) in a facility over which the Secretary does not have direct jurisdiction are not treatment furnished by a VA employee or in a VA facility within the meaning of 38 U.S.C. § 1151(a)(1).  Consequently, in this case, the surgery at issue was performed in a facility over which the Secretary does not have direct jurisdiction, and therefore, the surgery is not considered care furnished by VA for the purpose of receiving compensation under 38 U.S.C. § 1151. 

Nonetheless, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently recognized that a claimant may succeed under a referral theory pursuant to section 1151 if VA doctors were the proximate cause of the performance of a certain medical procedure.  Ollis v. Shulkin, 857 F.3d 1338 (Fed. Cir. 2017).  In Ollis, the Federal Circuit addressed the application of section 1151 to referral situations when the disability-causing event occurs during a medical procedure not performed by a VA doctor or in a VA facility.  The Court determined that even where benefits could not be granted under 38 U.S.C. § 1151(a)(1)(A) on a negligence theory, because the medical services rendered were performed by a non-VA provider at a non-VA facility, benefits could be granted under a referral theory pursuant § 1151(a)(1)(B) as an event not reasonably foreseeable. 

The Federal Circuit held that when recovery is predicated on a referral theory involving an unforeseeable event under § 1151(a)(1)(B), § 1151(a)(1) requires that VA medical care proximately cause the medical treatment or care during which the unforeseeable event occurred.  The Court further held that § 1151(a)(1)(B) also requires that the unforeseeable event proximately cause the additional disability.  "As such, the chain of causation has two components (neither of which requires fault)-i.e., proximate cause between VA medical care and the treatment, and proximate cause between the unforeseeable event and the disability."  Ollis, 857 F.3d at 1346.

In this case, under the holding in Ollis, compensation benefits may be granted pursuant to § 1151(a)(1)(B) for additional disability caused by an event that is not reasonably foreseeable if it is determined that (1) VA medical care proximately caused the Veteran's cervical spine surgery in January 2011(i.e., that the VA practitioners recommended that the Veteran have the surgery performed), (2) an "unforeseeable event" occurred, and (3) the unforeseeable event proximately caused the Veteran's additional disability of dysphagia.  The Veteran asserts that a physician at the Coatesville VAMC recommended he have the cervical surgery and he was referred on a fee basis to Lancaster General Hospital, where the cervical spine surgery was performed.  A November 2010 VA treatment record shows that a VA neurosurgeon recommended the Veteran undergo C-4-5, 5-6 anterior cervical discectomy with fusion.  A VA treatment record dated later in November 2010 revealed that the Veteran agreed to the surgery and there was a notation that the November 2011 VA neurosurgeon would be conducting the surgery at Lancaster General Hospital.  Furthermore, a December 2015 private treatment record suggests that the Veteran's dysphagia is caused by posterior pharyngeal prominence likely from hardware placed during the January 2011 cervical spine surgery.  As such, a medical opinion addressing this issue should be obtained on remand. 

Unfortunately, the private operative report of the November 2011 cervical spine surgery and the informed consent signed by the Veteran are not of record.  Furthermore, VA treatment records from the Coatesville VAMC reflect that fee-inpatient records dated in January 2011 were scanned into the Veteran's electronic medical file in May 2011 and June 2011 and are available to view via VISTA Imaging Capture.  It appears that these records may be related to the Veteran's January 2011 cervical spine surgery.  In light of the foregoing, the Board concludes that a remand is necessary to associated with the claims file the outstanding fee basis records scanned into VISTA and to obtain the November 2011 private operative reports of the cervical spine and any private post-operative treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Secure a copy of the Veteran's VA treatment records before, during, and after the Veteran's May 2003 cataract surgery at the Lebanon VAMC (to include the operative report), as well as, the signed, complete informed consent for the cataract surgery performed by VA in May 2003.  

All attempts to secure the above records, and any response received, should be documented in the claims file.  

2.  Attempt to associate with the claims file treatment notes referenced as "Fee - inpatient scanned" reportedly scanned into VISTA, as identified in VA notes dated in May 2011 and June 2011 at the Coatesville VAMC.

All attempts to secure the above records, and any response received, should be documented in the claims file.  

3.  After obtaining the appropriate consent from the Veteran, obtain and associate with the claims file the outstanding private treatment records at Lancaster General Hospital regarding the Veteran's January 2011 surgical spine surgery to include operative notes, any post-operative notes, as well as, the signed, complete informed consent for the cervical spine surgery, and any other private treatment records adequately identified by the Veteran with respect to this claim.  All attempts to secure this evidence must be documented in the claims file.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain a VA medical opinion by an appropriate medical specialist with respect to the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151for an additional disability of the left eye to include chronic iritis as the result of the cataract surgery provided by the Lebanon VAMC in May 2003.  

The electronic claims file and treatment records must be made available to the medical specialist for review, and the report should so indicate. 

After a review of the electronic claims file, the medical specialist should offer an opinion as to following:

a.  Whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran sustained additional disability to include chronic iritis as a result of the May 2003 cataract surgery conducted at the Lebanon VAMC. 

b.  If the answer is affirmative, whether it is at least as likely as not (i.e., a 50 percent or more probability) that additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part or VA's failure to exercise the degree of care that would be expected of a reasonable health care provider. 

c.  Whether it is at least as likely as not (i.e., a 50 percent or more probability) that any additional disability was due to an event not reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment or lack of treatment.

The medical specialist should clearly explain and discuss the medical evidence and the medical principles involved for any opinions expressed.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo another VA examination by an appropriate medical specialist with respect to the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for dysphagia or difficulty swallowing as the result of the cervical spine surgery provided by a VA physician at Lancaster General Hospital in January 2011.  

The claims file and treatment records must be made available to the physician for review, and the report should so indicate.

After review of the claims file and evaluating the Veteran, the VA physician should offer an opinion as to following:

a.  Whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran sustained additional disability to include dysphagia or difficulty swallowing as a result of the January 2011 cervical spine surgery conducted at Lancaster General Hospital.   

The physician should clearly explain and discuss the medical evidence of record to include the December 2015 private treatment record that indicates that the dysphagia is due to hardware, as well as, the medical principles involved for any opinions expressed.

b.  If the answer is affirmative, whether it is at least as likely as not (i.e., a 50 percent or more probability) that additional disability was due to an event not reasonably foreseeable or the dysphagia/difficulty swallowing was not reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment or lack of treatment.

The physician should clearly explain and discuss the medical evidence and the medical principles involved for any opinions expressed.

5.  Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


